Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Response to Amendment
The amendment filed 11/01/2022 has been entered. Claims 1-8, 10, and 11 remain pending in the application.
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claim 1, 10, and 11, applicant alleges that the Zagorski reference fails to teach “that the compensating yaw moment is based on the braking force” and thus fails to teach the limitation.  
Firstly, the braking action as described in this claim is taught by the Kim reference, see following paragraph in this responses to argument section. The claim limitation to which Zagorski is applied is not the braking, but rather the determination of a second compensating moment which must be generated in the vehicle based on both the friction between the vehicle and road surface and the desired moment. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, the Zagorski reference, including the sections cited by the examiner in the previous office action, does teach the generation of the second moment via braking, as stated in column 11, part of which reads “if the yaw moment calculated at process 272 is determined to be non-zero and/or outside a predetermine tolerance, a compensating yaw moment is determined and commands to the steering system 24 and/or autonomous braking system 26 to counteract the actual yaw are created.” Differential braking, which refers to applying differing brake force to different wheels, is one of the ways  the Zagorski reference generates this second moment, and the applicant’s claimed braking moment is also generated with a form of differential braking.  As such, the Zagorski reference plainly teaches “that the compensating yaw moment is based on the braking force”.
Also regarding the rejection of Claims 1, 10, and 11, applicant alleges that the Kin reference fails to teach “a yaw moment corresponding to the first moment and the second moment of the present application.”  Again, the Kin reference is not used to teach this aspect of Claim 1, and as stated above one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, the Kin reference still does in fact teach this second moment and first moment.  The case in which a vehicle’s current moment is less than required to maintain a running course is the understeer condition, which Kin directly addresses in paragraph 88 “at the time of understeer, both rear wheels can be controlled by a braking force corresponding to an amount of understeer based on a deviation between a reference yaw rate and an actual yaw rate.”
Also regarding the rejection of Claims 1, 10, and 11, applicant alleges that the Kin reference fails to teach “controlling for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels in a predetermined case (e.g., when the second moment is smaller than the first moment)”  This, however is taught in the Kin reference and is the way in which that system manages the vehicle in the event of understeer.  In the Kin reference, the moment is generated by applying an additional braking force to the rear wheels, with no mention of the front wheels, as seen in paragraph 114 “In the case of understeer US, the braking force FXRR · FXRL is multiplied to both rear wheels RR and RL by the target hydraulic pressures PRR and PRL obtained as described above according to the motion state of the vehicle, the road surface state, and the like.”  This can be understood as a deliberate addition of braking force to the rear and exclusion of braking force to the front rather than neglecting to mention the front wheels, as braking force to the front is described as a control for other vehicle control situations in paragraph 88. “at the time of oversteering, the vehicle motion control is performed. 3 wheels of both rear wheels and the outside of the front wheel are controlled by braking force corresponding to a vehicle body slip angle β, and at the time of understeer, both rear wheels can be controlled by a braking force corresponding to an amount of understeer based on a deviation between a reference yaw rate and an actual yaw rate. As a result, the moment is controlled and the kinetic energy of the vehicle is reduced, and in particular, the drift out of the vehicle is suppressed.” 
Regarding the rejection of Claim 8, applicant alleges that the Kin reference fails to teach “controlling for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels”.  See the previous explanation regarding why this limitation is taught by the Kin reference.  
Also regarding the rejection of Claim 8, applicant states the references fail to teach the limitations of Claim 9, which have been incorporated into Claim 8.  The argument is moot as it is not based on the claims as examined in the office action mailed 8/1/2022 but rather on the amended claims submitted 11/1/2022. The incorporated limitations are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.  Examiner notes that the rejection of Claim 9 under the prior art is not challenged, and as such the rejection is made under the same prior art.
Regarding the dependent claims, applicant alleges that the claims are patentable on account of the independent claims’ patentability.  However, as shown above the independent claims are not currently patentable.
Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8670903) in view of  Zagorski (US 9233692) and Kin (JP 2003118556), herein after referred to as Lee, Zagorski, and Kin respectively.
Regarding Claim 1, Lee teaches:
obtain a first moment that is a moment necessary for an subject vehicle to follow a running course, on the basis of information about the subject vehicle's running course obtained on the basis of information about an external environment around the subject vehicle, which is acquired by an external environment recognition portion, a first physical quantity associated with a motion state of the subject vehicle, which is inputted by a vehicle motion state detection sensor, and specifications of the subject vehicle, (See at least [Fig 3, item 302 "Lane detection sensor"] [Col 2, 49-54] "A method, system and non-transitory computer-readable medium according to an embodiment of the invention, may determine a yaw moment needed by the LC control system. Yaw moment (.DELTA..tau.) for a vehicle represents an amount of force against the vehicle's center of gravity which may be applied to a vehicle to turn or pivot the vehicle and change its heading orientation." [Col 6, 65 - Col 7, 17] "In one example, lane centering system 130 may include elements that may determine a desired path and a predicted path for a moving vehicle. Desired path generation unit 204 may generate a smooth desired path for a lane centering function according to vehicle dynamics (e.g. vehicle mass, inertia, dimensions, etc.) and the lane marks detected (where lane mark information may be provided by lane mark detection unit 206). Predicted path generation unit 208 may further generate the vehicle's predicted future path based on current vehicle dynamics (e.g. provided by vehicle state estimation unit 210), such as vehicle speed, yaw rate, and the steering angle (the amount the front wheels of the car are turned from being parallel with the sides of the car). In lane centering system 130, LC controller 212 may receive inputs of desired path and predicted path to generate yaw moments, which may be received by arbitration and supervisory control 220 and used by either LC steering controller 132 or LC differential braking controller 134, depending on the whether or not supervisory function 136 has detected a failure of EPS system 140.")
Lee does not explicitly teach:
obtain a second moment that is a moment that can be generated in the subject vehicle on the basis of a friction coefficient of a contacted road surface with respect to wheels of the subject vehicle, which is acquired by a road surface condition acquisition portion, and a second physical quantity associated with the motion state of the subject vehicle,  which is inputted by the vehicle motion state detection sensor,
and output to a braking control device a command to implement control for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels when the second moment is smaller than the first moment.
In the same field of endeavor, Zagorski teaches:
obtain a second moment that is a moment that can be generated in the subject vehicle on the basis of a friction coefficient of a contacted road surface with respect to wheels of the subject vehicle, which is acquired by a road surface condition acquisition portion, and a second physical quantity associated with the motion state of the subject vehicle,  which is inputted by the vehicle motion state detection sensor, (See at least [Col 9, 37-43] "At process 264, a new friction ellipse is calculated by the CPS adjustment controller 224 based on an apparent new coefficient of friction. The static coefficient of friction μ.sub.s may have changed because the surface 113 of the roadway being traveled by the vehicle 50 changes, such as in the case of encountering black ice. The new friction ellipse may be anticipatory." [Col 10, 19-30] "At process 272, a current actual yaw moment of the vehicle is calculated in real time. The calculation and/or measurement of vehicle yaw is well known in the art and will not be discussed further herein in the interest of clarity and brevity. Yaw is given by the equation: Yaw=V/2*π*R (equation 6)Where, V is the vehicle velocity and R is the radius of curvature (either actual and/or needed as the need may be). The path error is then the difference between the yaw of the intended path and the actual yaw. Path Error =Yaw.sub.Desired −Yaw.sub.actual =V/2*pi*R.sub.Desired −V/2*pi*R.sub.actual  (equation 7)." [Col 11, 10-26] " Referring back to FIG. 3, at process 280 if the yaw moment calculated at process 272 is determined to be non-zero and/or outside a predetermine tolerance, a compensating yaw moment is determined and commands to the steering system 24 and/or autonomous braking system 26 to counteract the actual yaw are created. Steering systems, differential braking systems and the commands to control each are well known in the art. Thus, in the interest of clarity and brevity these systems will not be described further. The compensating yaw moment is defined as: A.sub.yaddtnl=wV (equation 13), where w is the yaw rate in degrees/second and V is the vehicle velocity, such that the sum of A.sub.y and A.sub.yaddtnl will not exceed the maximum acceleration limits of the new friction ellipse determined above. [Col 12, 21-27] "The vehicle 50 also comprises sensors 14 to determine steering angle, position of steering wheel 23, vehicle geographic position (e.g., GPS mapping systems), braking force, acceleration of the vehicle in at last two dimensions, the acceleration of each tire 112, etc. as may be desirable or required to carry out the methods disclosed herein or as recited in the claim herein."
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle steering, motion, and moment control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to determine the vehicle’s current possible moment under current road and driving conditions, as taught by Zagorski  to determine a necessary yaw moment to compensate for vehicle path error [Col 4]. 
In the same field of endeavor, Kin teaches:
and output to a braking control device a command to implement control for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels when the second moment is smaller than the first moment. (See at least [0088] “at the time of understeer, both rear wheels can be controlled by a braking force corresponding to an amount of understeer based on a deviation between a reference yaw rate and an actual yaw rate. As a result, the moment is controlled and the kinetic energy of the vehicle is reduced, and in particular, the drift out of the vehicle is suppressed.”  The scenario described in the limitation, in which a real vehicle moment is less than the required moment, is the understeer condition.)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle maneuvering and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to manipulate vehicle moment via rear wheel braking, as taught by Kin to prevent a vehicle from deviating from an intended path during a turn maneuver [0004]. 
Regarding Claim 6, modified Lee teaches the limitations of Claim 1, and Lee further teaches:
wherein the driving assist device outputs to the braking control device a command to generate the braking force in inner-turning wheels of the wheels when the second moment is equal to or larger than the first moment. (See at least [Col 12, 58 - Col 13, 10] "The positive or negative value or sign (+/-) of the yaw moment (.DELTA..tau.) may direct that the vehicle executing the fail-safe procedure be turned in either a clockwise or counterclockwise direction. If the yaw moment (.DELTA..tau.) is zero, the yaw moment may determine that the vehicle may not be turned at all. For example, a yaw moment (.DELTA..tau.) that is negative may indicate that the vehicle may need to turn in a clockwise direction to maintain desired lane centering. To turn the vehicle in a clockwise (CW) direction, it may be necessary to apply differential braking force to the right-hand side wheels, where very little or no braking force is applied to the left-hand side wheels. Correspondingly, a yaw moment (.DELTA..tau.) that is positive may indicate that the vehicle may need to turn in a counterclockwise (CCW) direction to maintain desired lane centering. To turn the vehicle in a counterclockwise direction, differential braking force may need to be applied to the left-hand side wheels, where very little or no braking force is applied to the right-hand side wheels.")
Regarding Claim 10, Lee teaches:
obtaining a first moment that is a moment necessary for an subject vehicle to follow a running course, on the basis of information about the running course of the subject vehicle, which is obtained on the basis of external environment information of the subject vehicle, which is acquired by an external environment recognition portion, , a first physical quantity associated with a motion state of the subject vehicle, which is inputted by a vehicle motion state detection sensor, and specifications of the subject vehicle, (See at least [Fig 3, item 302 "Lane detection sensor"] [Col 2, 49-54] "A method, system and non-transitory computer-readable medium according to an embodiment of the invention, may determine a yaw moment needed by the LC control system. Yaw moment (.DELTA..tau.) for a vehicle represents an amount of force against the vehicle's center of gravity which may be applied to a vehicle to turn or pivot the vehicle and change its heading orientation." [Col 6, 65 - Col 7, 17] "In one example, lane centering system 130 may include elements that may determine a desired path and a predicted path for a moving vehicle. Desired path generation unit 204 may generate a smooth desired path for a lane centering function according to vehicle dynamics (e.g. vehicle mass, inertia, dimensions, etc.) and the lane marks detected (where lane mark information may be provided by lane mark detection unit 206). Predicted path generation unit 208 may further generate the vehicle's predicted future path based on current vehicle dynamics (e.g. provided by vehicle state estimation unit 210), such as vehicle speed, yaw rate, and the steering angle (the amount the front wheels of the car are turned from being parallel with the sides of the car). In lane centering system 130, LC controller 212 may receive inputs of desired path and predicted path to generate yaw moments, which may be received by arbitration and supervisory control 220 and used by either LC steering controller 132 or LC differential braking controller 134, depending on the whether or not supervisory function 136 has detected a failure of EPS system 140.")
Lee does not explicitly teach:
obtaining a second moment that is a moment that can be generated in the subject vehicle on the basis of a friction coefficient of a contacted road surface with respect to wheels of the subject vehicle, which is acquired by a road surface condition acquisition portion, and a second physical quantity associated with the motion state of the subject vehicle, which is inputted by the vehicle motion state detection sensor, 
and outputting to a braking control device a command to implement control for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels when the second moment is smaller than the first moment.
In the same field of endeavor, Zagorski teaches:
obtaining a second moment that is a moment that can be generated in the subject vehicle on the basis of a friction coefficient of a contacted road surface with respect to wheels of the subject vehicle, which is acquired by a road surface condition acquisition portion, and a second physical quantity associated with the motion state of the subject vehicle, which is inputted by the vehicle motion state detection sensor, (See at least [Col 9, 37-43] "At process 264, a new friction ellipse is calculated by the CPS adjustment controller 224 based on an apparent new coefficient of friction. The static coefficient of friction μ.sub.s may have changed because the surface 113 of the roadway being traveled by the vehicle 50 changes, such as in the case of encountering black ice. The new friction ellipse may be anticipatory." [Col 10, 19-30] "At process 272, a current actual yaw moment of the vehicle is calculated in real time. The calculation and/or measurement of vehicle yaw is well known in the art and will not be discussed further herein in the interest of clarity and brevity. Yaw is given by the equation: Yaw=V/2*π*R (equation 6)Where, V is the vehicle velocity and R is the radius of curvature (either actual and/or needed as the need may be). The path error is then the difference between the yaw of the intended path and the actual yaw. Path Error =Yaw.sub.Desired −Yaw.sub.actual =V/2*pi*R.sub.Desired −V/2*pi*R.sub.actual  (equation 7)." [Col 11, 10-26] " Referring back to FIG. 3, at process 280 if the yaw moment calculated at process 272 is determined to be non-zero and/or outside a predetermine tolerance, a compensating yaw moment is determined and commands to the steering system 24 and/or autonomous braking system 26 to counteract the actual yaw are created. Steering systems, differential braking systems and the commands to control each are well known in the art. Thus, in the interest of clarity and brevity these systems will not be described further. The compensating yaw moment is defined as: A.sub.yaddtnl=wV (equation 13), where w is the yaw rate in degrees/second and V is the vehicle velocity, such that the sum of A.sub.y and A.sub.yaddtnl will not exceed the maximum acceleration limits of the new friction ellipse determined above. [Col 12, 21-27] "The vehicle 50 also comprises sensors 14 to determine steering angle, position of steering wheel 23, vehicle geographic position (e.g., GPS mapping systems), braking force, acceleration of the vehicle in at last two dimensions, the acceleration of each tire 112, etc. as may be desirable or required to carry out the methods disclosed herein or as recited in the claim herein."
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle steering, motion, and moment control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to determine the vehicle’s current possible moment under current road and driving conditions, as taught by Zagorski  to determine a necessary yaw moment to compensate for vehicle path error [Col 4]. 
In the same field of endeavor, Kin teaches:
and outputting to a braking control device a command to implement control for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels when the second moment is smaller than the first moment. (See at least [0088] “at the time of understeer, both rear wheels can be controlled by a braking force corresponding to an amount of understeer based on a deviation between a reference yaw rate and an actual yaw rate. As a result, the moment is controlled and the kinetic energy of the vehicle is reduced, and in particular, the drift out of the vehicle is suppressed.”  The scenario described in the limitation, in which a real vehicle moment is less than the required moment, is the understeer condition.)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle maneuvering and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to manipulate vehicle moment via rear wheel braking, as taught by Kin to prevent a vehicle from deviating from an intended path during a turn maneuver [0004].
Regarding Claim 11, Lee teaches:
an external environment recognition portion configured to acquire information about external environment ahead of a vehicle; (See at least [Col 8, Ln 27-31] “In FIG. 3, lane detection sensor 302 may transmit lane sensing information (e.g. polynomial equations representing lane marks with respect to the vehicle center) to sensor fusion unit 304.” As the lane information is used to determine a moving path, it can be understood that the sensor is detecting information ahead of the vehicle.)
a running course computing portion configured to obtain information about a running course of the vehicle on the basis of the information about the external environment ahead of the vehicle, which is acquired by the external environment recognition portion; a vehicle motion state detection sensor configured to detect a physical quantity associated with a motion state of the vehicle; a vehicle specifications input portion in which information about specifications of the vehicle is inputted; a first moment computing portion configured to obtain a first moment that is a moment necessary for the vehicle to follow the running course, on the basis of the information about the running course of the vehicle, which is obtained by the running course computing portion, a first physical quantity associated with the motion state of the vehicle, which is detected by the vehicle motion state detection sensor, and the specifications of the vehicle, which are inputted by the vehicle specifications input portion; (See at least [Col 6, 65 - Col 7, 17] "In one example, lane centering system 130 may include elements that may determine a desired path and a predicted path for a moving vehicle. Desired path generation unit 204 may generate a smooth desired path for a lane centering function according to vehicle dynamics (e.g. vehicle mass, inertia, dimensions, etc.) and the lane marks detected (where lane mark information may be provided by lane mark detection unit 206). Predicted path generation unit 208 may further generate the vehicle's predicted future path based on current vehicle dynamics (e.g. provided by vehicle state estimation unit 210), such as vehicle speed, yaw rate, and the steering angle (the amount the front wheels of the car are turned from being parallel with the sides of the car). In lane centering system 130, LC controller 212 may receive inputs of desired path and predicted path to generate yaw moments, which may be received by arbitration and supervisory control 220 and used by either LC steering controller 132 or LC differential braking controller 134, depending on the whether or not supervisory function 136 has detected a failure of EPS system 140." [Col 15, 57-64] "In addition to the values identified above y, .phi., v.sub.x, v.sub.y, r, .delta., .rho., the value .alpha. 622 may provide a distance (based on the chassis of the vehicle) from the vehicle's center of gravity to the front axle of the car and b 624 may provide a distance from the center of gravity to the rear axle of the vehicle. The values C.sub.f and C.sub.r values may provide parameters to represent the stiffness of the front wheels and the rear wheels of the vehicle, respectively.")
Lee does not explicitly teach:
a road surface friction coefficient acquisition portion configured to acquire a friction coefficient of a contacted road surface with respect to wheels of the vehicle;
a second moment computing portion configured to obtain a second moment that is a moment that can be generated in the vehicle, on the basis of the friction coefficient of the contacted road surface with respect to the wheels of the vehicle, which is obtained by the road surface friction coefficient acquisition portion, and a second physical quantity associated with the motion state of the vehicle, which is detected by the vehicle motion state detection sensor;
and a braking force output portion configured to make a comparison between the first moment obtained by the first moment computing portion and the second moment obtained by the second moment computing portion, and output to a braking control device a command to implement control for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels when the second moment is smaller than the first moment.
In the same field of endeavor, Zagorski teaches:
a road surface friction coefficient acquisition portion configured to acquire a friction coefficient of a contacted road surface with respect to wheels of the vehicle; (See at least [Col 8, 51-58] "At process 225, an ideal friction ellipse is calculated assuming the surface is a high-coefficient surface based on customary driving surfaces. In equivalent alternative embodiments, the coefficient of friction may be mathematically determined from acceleration measurements. Because the design lateral acceleration and longitudinal capabilities of the vehicle are known, this is used to compute the high-coefficient friction ellipse." [Col 9, 37-43] "At process 264, a new friction ellipse is calculated by the CPS adjustment controller 224 based on an apparent new coefficient of friction. The static coefficient of friction μ.sub.s may have changed because the surface 113 of the roadway being traveled by the vehicle 50 changes, such as in the case of encountering black ice. The new friction ellipse may be anticipatory.")
a second moment computing portion configured to obtain a second moment that is a moment that can be generated in the vehicle, on the basis of the friction coefficient of the contacted road surface with respect to the wheels of the vehicle, which is obtained by the road surface friction coefficient acquisition portion, and a second physical quantity associated with the motion state of the vehicle, which is detected by the vehicle motion state detection sensor; (See at least [Col 10, 19-30] "At process 272, a current actual yaw moment of the vehicle is calculated in real time. The calculation and/or measurement of vehicle yaw is well known in the art and will not be discussed further herein in the interest of clarity and brevity. Yaw is given by the equation: Yaw=V/2*π*R (equation 6)Where, V is the vehicle velocity and R is the radius of curvature (either actual and/or needed as the need may be). The path error is then the difference between the yaw of the intended path and the actual yaw. Path Error=Yaw.sub.Desired−Yaw.sub.actual=V/2*pi*R.sub.Desired−V/2*pi*R.sub.actual  (equation 7)." [Col 11, 10-26] " Referring back to FIG. 3, at process 280 if the yaw moment calculated at process 272 is determined to be non-zero and/or outside a predetermine tolerance, a compensating yaw moment is determined and commands to the steering system 24 and/or autonomous braking system 26 to counteract the actual yaw are created. Steering systems, differential braking systems and the commands to control each are well known in the art. Thus, in the interest of clarity and brevity these systems will not be described further. The compensating yaw moment is defined as: A.sub.yaddtnl=wV (equation 13), where w is the yaw rate in degrees/second and V is the vehicle velocity, such that the sum of A.sub.y and A.sub.yaddtnl will not exceed the maximum acceleration limits of the new friction ellipse determined above.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle steering, motion, and moment control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to determine the vehicle’s current possible moment under current road and driving conditions, as taught by Zagorski  to determine a necessary yaw moment to compensate for vehicle path error [Col 4]. 
In the same field of endeavor, Kin teaches:
and a braking force output portion configured to make a comparison between the first moment obtained by the first moment computing portion and the second moment obtained by the second moment computing portion, and output to a braking control device a command to implement control for making a braking force generated in rear wheels of the wheels greater than a braking force generated in front wheels when the second moment is smaller than the first moment. (See at least [0088] “at the time of understeer, both rear wheels can be controlled by a braking force corresponding to an amount of understeer based on a deviation between a reference yaw rate and an actual yaw rate. As a result, the moment is controlled and the kinetic energy of the vehicle is reduced, and in particular, the drift out of the vehicle is suppressed.”  The scenario described in the limitation, in which a real vehicle moment is less than the required moment, is the understeer condition.  To determine a vehicle is in understeer is to make the above described determination.)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle maneuvering and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to manipulate vehicle moment via rear wheel braking, as taught by Kin to prevent a vehicle from deviating from an intended path during a turn maneuver [0004]. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8670903) in view of  Zagorski (US 9233692), Kin (JP 2003118556) and Ozaki (US 7424357), herein after referred to as Lee, Zagorski, Kin, and Ozaki respectively.
Modified Lee teaches the limitations of Claim 1, and Lee further teaches:
wherein the driving assist device outputs to the braking control device a command to impart a braking force to all the wheels (See at least [Col 3, 65 - Col 4, 5] "Once the yaw moment (.DELTA..tau.) is determined, the fail-safe differential braking controller according to an embodiment of the present invention may calculate, using the yaw moment (.DELTA..tau.), a total of front and rear brake forces (F.sub.Total) to be applied in differential braking. That total front and rear brake force may be calculated for the wheels of either the right-hand side of the vehicle (F.sub.Total RHS) or the left-hand side of vehicle (F.sub.Total LHS)." The above selection implies that all 4 wheels may be braked if needed.)
Lee does not explicitly teach:
when risk that the subject vehicle departs from a running width which is obtained on the basis of the external environment information exceeds a predetermined value.
In the same field of endeavor, Ozaki teaches:
when risk that the subject vehicle departs from a running width which is obtained on the basis of the external environment information exceeds a predetermined value. (See at least [Col 5, 38-45] "The imaging unit 13 has a picture processing function. The imaging unit 13 is designed to detect the position of the host vehicle in the driving lane in order to detect the lane departure tendency of the host vehicle. The imaging unit 13 is configured to pick up an image with a monocular camera composed of a CCD (Charge Coupled Device) camera. The imaging unit 13 is preferably disposed on the front of the host vehicle." [Col 30, 14-21] "In the twelfth case, the braking control is configured so as to impart yaw moment to the host vehicle when the lateral displacement X is equal to or greater than a predetermined value Xs, i.e., when the host vehicle is traveling on the very edge within the driving lane, or when the host vehicle is traveling along the white line, even in a case in which the estimated time of departure Tout is equal to or greater than the first departure threshold Ts (Tout.gtoreq.Ts).")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle steering, motion, and moment control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to determine the vehicle is departing from a designated running with based on external environment recognition and a threshold value, and using the braking system in response, as taught by Ozaki to prevent lane departure [Col 1].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8670903) in view of  Zagorski (US 9233692), Kin (JP 2003118556), Ozaki (US 7424357), herein after referred to as Lee, Zagorski, Kin, and Ozaki respectively.
Modified Lee teaches the system of Claim 2, but Lee does not explicitly teach:
wherein the driving assist device outputs to the braking control device a command to implement control for making the braking force generated in the rear wheels of the wheels greater than the braking force generated in the front wheels
when a deviation angle exceeds a predetermined angle, the deviation angle being formed between a first straight line connecting a current position of the subject vehicle, which is obtained on the basis of the external environment information, and a forward position indicating a position of the subject vehicle after an elapse of a predetermined period of time, which is obtained on the basis of the current position, and a second straight line connecting the current position and a target position located on the running course.
In the same field if endeavor, Kin teaches:
wherein the driving assist device outputs to the braking control device a command to implement control for making the braking force generated in the rear wheels of the wheels greater than the braking force generated in the front wheels (See at least [0088] “at the time of understeer, both rear wheels can be controlled by a braking force corresponding to an amount of understeer based on a deviation between a reference yaw rate and an actual yaw rate. As a result, the moment is controlled and the kinetic energy of the vehicle is reduced, and in particular, the drift out of the vehicle is suppressed.”  As stated in the rejection of Claim 1 above, the condition of the Claim indicates an understeer condition, and therefore is the same condition which the above recitation addresses.  As Claim 3 depends from Claim 1, it can be understood that the deviation angle indicates the same condition a above.)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle maneuvering and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to manipulate vehicle moment via rear wheel braking, as taught by Kin to prevent a vehicle from deviating from an intended path during a turn maneuver [0004]. 
In the same field of endeavor, Watanabe teaches:
when a deviation angle exceeds a predetermined angle, the deviation angle being formed between a first straight line connecting a current position of the subject vehicle, which is obtained on the basis of the external environment information, and a forward position indicating a position of the subject vehicle after an elapse of a predetermined period of time, which is obtained on the basis of the current position, and a second straight line connecting the current position and a target position located on the running course. (See at least [Figs 10A & 10B] [0043] "As shown in FIG. 10A, in a situation where the vehicle 100 is turning to the left in an understeer state, a steering angle STR and a steering angle conversion value STRY are positive values, and the steering angle conversion value STRY is smaller than the steering angle STR. Therefore, a steering angle deviation ΔSTRs, which is an index value for determining whether or not the vehicle 100 is in an understeer state, is also a positive value, and increases as a degree of the understeer state increases. The above holds regardless of a vehicle speed V." [0088] "In step 120, it is determined whether or not the steering angle deviation ΔSTR is larger than the threshold value ThUS for determining an understeer state, that is, whether or not the vehicle 18 is in an understeer state at the time of left turn. When a negative determination is made, the control is temporarily terminated, and when an affirmative determination is made, the control proceeds to step 140." [0090] "In step 140, the understeer control is executed, whereby the degree of the understeer state is reduced. In other words, the braking/driving force of the wheels is controlled through the braking control electronic control unit 44 and the drive control electronic control unit 54 in a manner known in the art so that the magnitude of the steering angle deviation ΔSTR decreases")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle maneuvering and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to determine a vehicle path error based on the angle of the vehicle falling outside of an angle which allows for a proper maneuver of the vehicle, as taught by Watanabe to reduce deviation of the vehicle’s angle [0010]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8670903) in view of  Fung (US 20160001781), and Kin (JP 2003118556), herein after referred to as Lee, Fung, and Kin respectively.
Lee teaches:
which is obtained on the basis of external environment information of the subject vehicle, which is acquired by an external environment recognition portion. (see at least [Fig 3, item 302 "Lane detection sensor"])
Lee does not explicitly teach:
output to a braking control device a command to implement control for making a braking force generated in rear wheels of wheels of a subject vehicle greater than a braking force generated in front wheels with an increase of a tendency of the subject vehicle to understeer relative to a running course of the subject vehicle,
wherein when the subject vehicle approaches an edge of a running width, a command outputted to the braking control device is switched from a command to implement control for making the braking force generated in the rear wheels greater than the braking force generated in the front wheels to a command to impart the braking force to all the wheels.
In the same field of endeavor, Kin teaches:
output to a braking control device a command to implement control for making a braking force generated in rear wheels of wheels of an subject vehicle greater than a braking force generated in front wheels with an increase of a tendency of the subject vehicle to understeer relative to a running course of the subject vehicle, (See at least [0088] “at the time of understeer, both rear wheels can be controlled by a braking force corresponding to an amount of understeer based on a deviation between a reference yaw rate and an actual yaw rate. As a result, the moment is controlled and the kinetic energy of the vehicle is reduced, and in particular, the drift out of the vehicle is suppressed.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle maneuvering and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to manipulate vehicle moment via rear wheel braking, as taught by Kin to prevent a vehicle from deviating from an intended path during a turn maneuver [0004].
In the same field of endeavor, Fung reaches:
wherein when the subject vehicle approaches an edge of a running width, a command outputted to the braking control device is switched from a command to implement control for making the braking force generated in the rear wheels greater than the braking force generated in the front wheels to a command to impart the braking force to all the wheels. (See at least [0579] “In step 4302, the response system 188 can receive lane departure information. In some cases, the lane departure information can be received from the LDW system 222 or directly from some kind of sensor (such as a steering angle sensor, or a relative position sensor). Next, in step 4304, the response system 188 can analyze the lane departure information. Any method of analyzing lane departure information can be used.” [0838] “In another embodiment, a lane keep assist system 226 can be actuated to keep the motor vehicle 100 in the current lane. In another embodiment, the response system 188 can actuate an auto control status (e.g., vehicle mode selector system 238) and/or a braking system to safely stop the vehicle. For example, the response system 188 can activate the automatic cruise control system 216 and the lane keep assist system 226 to slow down the vehicle, keep the vehicle in a current lane until the vehicle comes to a complete stop.” Pertinent to the claim is the prior art’s ability to determine lane-departure information and switch from a lane-centering selective braking to a simple slowing or stopping based on the departure information.
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle maneuvering and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee to fully activate the brakes on the vehicle in response to lane departure information necessitating such a measure, as taught by Kin to compensate for a malfunctioning vehicle operated by a drowsy or otherwise inattentive driver [0838].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662